DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 12/23/2020 have been fully considered and persuasive.  The 102 rejection on claims 1-3 and have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a rear view assembly comprising, the light sensor lens including a body and a protrusion extending from the body, along with other claim limitations.
Claims 2-4, and 6-8 are allowed due to claim dependency.

Regarding claim 9, the prior art of record does not disclose or suggest a rear view assembly comprising, at least partially light transmissive light sensor lens integrally formed as part of the housing proximate the ambient light sensor, the light sensor lens including, a body having a plurality of ridges disposed on at least one side of the body; and a circumferential flange embedded within the housing, along with other claim limitations.


Regarding claim 14, the prior art of record does not disclose or suggest a method of making a rear view assembly, comprising, inserting an at least partially light transmissive light sensor lens into the first mold half; the second mold half to define at least a portion of a rear view assembly housing; removing the rear view assembly housing from the first and second mold halves; and inserting an electro-optic assembly into the housing; and positioning an ambient light sensor proximate the light sensor lens, along with other claim limitations.
Claims 15-19 are allowed due to claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872